2021 WI 44

                  SUPREME COURT             OF   WISCONSIN
CASE NO.:              2018AP2383


COMPLETE TITLE:        United America, LLC,
                                 Plaintiff-Respondent-Petitioner,
                            v.
                       Wisconsin Department of Transportation,
                                 Defendant-Appellant.

                           REVIEW OF DECISION OF THE COURT OF APPEALS
                           Reported at 392 Wis. 2d 335,944 N.W.2d 38
                               PDC No:2020 WI App 24 - Published

OPINION FILED:         May 18, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         January 11, 2021

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Lincoln
   JUDGE:              Jay R. Tlusty

JUSTICES:
DALLET, J., delivered the majority opinion of the Court, in
which ZIEGLER, C.J., ANN WALSH BRADLEY, ROGGENSACK, HAGEDORN,
and KAROFSKY, JJ., joined. REBECCA GRASSL BRADLEY, J., filed a
dissenting opinion.
NOT PARTICIPATING:



ATTORNEYS:
       For the plaintiff-respondent-petitioner, there were briefs
filed       by    Joseph   R.   Cincotta,   Milwaukee.   There   was   an   oral
argument by Joseph R. Cincotta.


       For the defendant-appellant, there was a brief filed by
Clayton P. Kawski, assistant attorney general; with whom on the
brief was Joshua L. Kaul, attorney general. There was an oral
argument by Clayton P. Kawski.
    An     amicus   curiae   brief   was   filed   on   behalf   of   Eminent
Domain Services, LLC by Erik S. Olsen and Andrew D. Weininger,
Madison.




                                     2
                                                                       2021 WI 44


                                                               NOTICE
                                                 This opinion is subject to further
                                                 editing and modification.   The final
                                                 version will appear in the bound
                                                 volume of the official reports.
No.       2018AP2383
(L.C. No.    2014CV78)

STATE OF WISCONSIN                           :              IN SUPREME COURT

United America, LLC,

             Plaintiff-Respondent-Petitioner,
                                                                    FILED
      v.                                                       MAY 18, 2021

Wisconsin Department of Transportation,                           Sheila T. Reiff
                                                               Clerk of Supreme Court

             Defendant-Appellant.


DALLET, J., delivered the majority opinion of the Court, in
which ZIEGLER, C.J., ANN WALSH BRADLEY, ROGGENSACK, HAGEDORN,
and KAROFSKY, JJ., joined. REBECCA GRASSL BRADLEY, J., filed a
dissenting opinion.




      REVIEW of a decision of the Court of Appeals.               Affirmed.



      ¶1     REBECCA      FRANK    DALLET,   J.       The      Department          of

Transportation (DOT) changed the grade of a highway that abuts

United America, LLC's property.          As a result, access to United

America's property became less convenient and that property's

value decreased.         The question here is whether such a diminution

in property value qualifies as "damages to the lands" under Wis.

Stat. § 32.18 (2017-18).1         The court of appeals held that it does

      1All subsequent references to the Wisconsin Statutes are to
the 2017-18 version unless otherwise indicated.
                                                                           No.    2018AP2383



not.2         We    agree   and   therefore        affirm    the   court    of        appeals'

decision.

                                    I.    BACKGROUND

        ¶2      United America operated a gas station and convenience

store on its land that abuts the intersection of Highway 51 and

Northstar Road.3            A paved driveway connected to Northstar Road

provided           the   only   access    to       United    America's      facilities.4

Customers traveling on Highway 51 patronized                          United      America's

business by turning onto Northstar Road at what was once an

at-grade intersection.

        ¶3      That     convenient      access      from     Highway 51         to     United

America's           facilities     disappeared,         however,       when       the      DOT

initiated a project to change the grade at the intersection,

making Northstar Road a bridge over Highway 51.                         Despite United

America's requests for on- and off-ramps to maintain convenient

access between Highway 51 and United America's facilities, the

DOT declined to             include those ramps, resulting in a longer,

indirect route to reach United America's business.                               Because of
that        added    inconvenience,      Highway 51         traffic   largely          stopped



       United Am., LLC v. DOT, 2020 WI App 24, 392 Wis. 2d 335,
        2

944 N.W.2d 38 (reversing the judgment of the Lincoln County
Circuit Court, the Honorable Jay R. Tlusty presided).

       United America's parcel is located in the Southwest corner
        3

of where Highway 51 (running North-South) and Northstar Road
(running East-West) intersect.

       United America cannot directly access Highway 51 from its
        4

property because the previous property owner sold the property's
direct access rights to the DOT.

                                               2
                                                                        No.    2018AP2383



patronizing United America's business.               United America's revenue

subsequently       suffered     and     its     property's       value        decreased.

United     America    sought     compensation       from       the     DOT    for    that

diminished      property        value      under        Wis.         Stat.      § 32.18.

Section 32.18        requires     the     DOT,     in      the       absence        of    a

constitutional "taking,"5 to pay landowners whose lands abut a

change-of-grade project the value of "any damages to said lands

occasioned by such change of grade."                    The DOT denied United

America's claim.

      ¶4    United     America     timely       commenced      an     action    in       the

circuit    court     against    DOT,    alleging    that       Wis.    Stat.     § 32.18

entitled it to "damages to [its] lands, property, and property

value[]" occasioned by the change in Northstar Road's grade.                              At

the   ensuing   bench     trial,       United    America    and       DOT     introduced

competing appraisals regarding United America's property value

before and after the DOT's project.                 The circuit court entered

judgment in favor of United America in the amount calculated by

United America's expert appraisal.                It concluded that the terms
"any" and "occasioned" in § 32.18 indicate that the provision

encompasses a broad range of compensable injuries, including "a

diminution in the value of [United America]'s property due to a




      5A constitutional taking occurs when a private property
interest is converted to public use.    Both the Wisconsin and
federal constitutions require that the private owner be justly
compensated for that conversion. See Wis. Const. art. I, § 13;
U.S. Const. amend. V.    United America does not argue that a
taking occurred.

                                          3
                                                                       No.    2018AP2383



loss    of    convenient      access    to       the    flow   of   traffic    from   US

Highway 51."

       ¶5     The DOT appealed and the court of appeals reversed.

United Am., LLC v. DOT, 2020 WI App 24, 392 Wis. 2d 335, 944

N.W.2d 38.         The court of appeals concluded that, considering the

context and this court's precedent predating enactment of Wis.

Stat. § 32.18, the phrase "to said lands" plainly limits the

scope of "any damages" to "structural or physical" injuries to

the land itself.           Id., ¶¶14-25.         It reversed the circuit court's

judgment because it determined that United America's diminished

property value is not a structural or physical injury to its

lands.       We granted United America's petition for review.

                                  II.     ANALYSIS

       ¶6     We review de novo the interpretation and application

of Wis. Stat. § 32.18.           Moreschi v. Vill. of Williams Bay, 2020

WI    95,    ¶13,    395    Wis. 2d 55,      935       N.W.2d 318.     We     interpret

statutes so as to give the legislature's chosen language its

"full, proper, and intended effect."                      State ex rel. Kalal v.
Cir. Ct. for Dane Cnty., 2004 WI 58, ¶44, 271 Wis. 2d 633, 681

N.W.2d 110.         We do this by reading the operative terms in a

manner consistent with either their specially defined meaning

or,    if    not    specially    defined,         their    common,    ordinary,       and

accepted meaning.            Id., ¶45; Wis. Stat. § 990.01(1).                   Common

meaning is derived in part from the statutory context in which

the terms are used.           Kalal, 271 Wis. 2d 633, ¶46.             That includes

the terms' usage in relation to the language of closely related
statutes, see id., and how the court had interpreted those terms
                                             4
                                                                    No.     2018AP2383



prior to the legislature enacting the statute in question, see

Strenke     v.   Hogner,     2005    WI    25,    ¶28,     279    Wis. 2d 52,       694

N.W.2d 296.

       ¶7   We    begin     by      identifying      the    disputed       language.

Section 32.18 provides:

       Where a . . . highway improvement project undertaken
       by the department of transportation . . . causes a
       change of the grade of such . . . highway in cases
       where such grade was not previously fixed by city,
       village or town ordinance, but does not require a
       taking of any abutting lands, the owner of such lands
       at the date of such change of grade may file with the
       department of transportation . . . a claim for any
       damages to said lands occasioned by such change of
       grade. . . . [Upon denial of that claim,] such owner
       may . . . commence an action against the department of
       transportation . . . to recover any damages to the
       lands shown to have resulted from such change of
       grade.
(Emphases added.)          The parties agree that United America is an

abutting landowner to a DOT project that caused a change in

grade, that Northstar Road's grade was not previously fixed by

municipal    ordinance,      that     no   taking    occurred,      and    that     the

change of grade occasioned United America's diminution in value.

Thus, we face a single issue of statutory interpretation:                          is a

diminution in value a cognizable injury within the class                             of

"damages to the lands"?

       ¶8   United     America claims that it is and                argues for a

liberal reading of Wis. Stat. § 32.18.                It accuses the court of

appeals of ignoring the legislature's choice of the broad phrase

"any    damages"      by    impermissibly        limiting        that     phrase     to
"structural      or   physical"     damages.        Similarly,     United    America


                                           5
                                                                           No.    2018AP2383



argues that the legislature's use of "occasioned" instead of the

ostensibly        narrower     "caused"      suggests      that       the    legislature

intended § 32.18 to cover a wider range of damages.                                 United

America      also    contends        that    § 32.18      should      be     interpreted

liberally because of its apparent "remedial" nature.                               Lastly,

United America urges that we read "damages" as a term of art

that refers to monetary compensation and thus restricts § 32.18

to a class of monetary losses.

      ¶9     The DOT counters that United America's arguments miss

the forest for the trees by focusing on the language surrounding

the   critical      limiting     phrase——"damages          to   the     lands"——rather

than that phrase itself.               The DOT explains that the court of

appeals did not add in the "structural or physical" limitation;

that limitation is inherent in the plain meaning of "lands."

      ¶10    We     conclude    that       the   diminution      in    property      value

occasioned by a change in an abutting highway's grade is not an

injury compensable under Wis. Stat. § 32.18 because such damages

are not "damages to the lands."                   That conclusion follows from
the   text    of    § 32.18,     particularly        in    light      of    the    closely

related Wis. Stat. § 32.09(4) and (6)(f), and is confirmed by

these provisions' legislative history.                    We need not decide, as

the court of appeals did, the full scope of "damages to the

lands"; our conclusion that a property's diminution in value

falls   outside      the     scope    of    "damages      to    lands"      suffices     to

resolve this case.




                                             6
                                                                            No.     2018AP2383



                                               A

       ¶11    Under      common     law,   a       landowner     cannot      recover      for

consequential          injuries,     including         a    diminution       in     property

value, resulting from the exercise of state police power, such

as    changing     a    highway's    grade.6          See     Nick    v.    State    Highway

Comm'n, 13 Wis. 2d 511, 514-15, 109 N.W.2d 71 (1961) (explaining

that a diminution in value due to an exercise of state police

power is not recoverable); Jantz v. DOT, 63 Wis. 2d 404, 409,

217 N.W.2d 266 (1974) (affirming that a change in grade is an

exercise of police power for which consequential injuries are

not compensable).          The legislature, however, has enacted limited

and    specific        exceptions    to    that       rule,    including       Wis.    Stat.

§ 32.18.          Section 32.18        allows         certain        landowners       (those

abutting      a   highway     change-of-grade              project)    to    recover      for

certain consequential injuries (those "to the lands") occasioned

by a change of grade.

       ¶12    Although the legislature did not define "lands," its

definition of "property" in Wis. Stat. § 32.01(2) indicates that
"lands"      constitutes      some    smaller        subset    of     "property."         Per

§ 32.01(2), "property" includes "estates in lands, fixtures[,]

and    personal        property    directly        connected    with       lands."       That

definition        differentiates       several        elements        of    "property"     by

their relationship to "lands."                     Estates in lands, for instance,


       The "police power" is the government's authority to act
       6

"in the interest of public safety, convenience[,] and the
general welfare." Nick v. State Highway Comm'n, 13 Wis. 2d 511,
513-14, 109 N.W.2d 71 (1961).

                                               7
                                                                    No.       2018AP2383



comprise the intangible interests one can have in lands.                            See

Restatement       (First)    of     Property   § 9     (1936).            Similarly,

"personal property directly connected with lands" indicates that

the   legislature     uses    the   term    "lands"    to    denote       a   separate

category than "personal property."              Thus, "lands" constitutes

something narrower than "property," as the former does not cover

the intangible estates in those lands or personal property.7

      ¶13    It   follows    then    that   "damages    to    the    lands"       is   a

narrower category of injuries than "damages to property."                          That

conclusion is borne out by comparing how the legislature uses

those phrases differently in two closely related statutes, Wis.

Stat.     §§ 32.18   and     32.09(6)(f).       See,    e.g.,       Augsburger         v.

      7Because the legislature specially defined "property" in
Wis. Stat. ch. 32, we rely on that definition rather than the
generic statutory definition in Wis. Stat. § 990.01.        See
§ 990.01 (instructing that the generic definitions therein are
inapplicable when applying them "would produce a result
inconsistent with" the otherwise manifest statutory meaning).
But even if the generic definition of "property" controlled, it
reveals that, among the different categories of property
interests identified in its definition, "lands" denotes the
narrowest subset.   See § 990.01(31); see also Earl P. Hopkins,
Handbook on the Law of Real Property § 1, at 3 (1896).

     Given the context of § 32.18, that same distinction
differentiates "lands" from the generic statutory definition of
"land." See § 990.01(18). While generally the plural includes
the singular and vice versa, see Wis. Stat. § 990.001(1), here
§ 990.01(18) defines "land" as "includ[ing] lands," among other,
broader subsets of property.    We therefore cannot ignore the
textual clues indicating that, at least in this context, "lands"
means something different than "land"——especially when ignoring
those clues results in a circular definition. See Solie v. Emp.
Tr. Funds Bd., 2005 WI 42, ¶31 n.17, 279 Wis. 2d 615, 695
N.W.2d 463 (declining to adopt a circular interpretation of a
statutory definition).

                                        8
                                                                        No.    2018AP2383



Homestead Mut. Ins. Co., 2014 WI 133, ¶17, 359 Wis. 2d 385, 856

N.W.2d 874 ("When the legislature chooses to use two different

words, we generally consider each separately and presume that

different      words     have   different         meanings.").     Both       provisions

provide a landowner whose lands abut a change-of-grade project

the right to compensation for resulting                       injuries.        But only

§ 32.09(6)(f),          which   applies       when    there   is   an    accompanying

taking, uses the broader category "property" in allowing for the

recovery     of    "[d]amages     to    property."          Section 32.18,         on   the

other hand, applies only when there is no taking, and recovery

is limited for "damages to the lands."                      As "lands" is narrower

than "property," we understand this distinction to mean that the

class of injuries compensable under § 32.18 is narrower than

that compensable under § 32.09(6)(f).

       ¶14   That distinction is especially revealing here because,

despite our precedent defining "damages to property" to include

a property's diminution in value, the legislature opted for a

different term in Wis. Stat. § 32.18.                      Roughly 40 years before
the legislature enacted Wis. Stat. §§ 32.18 and 32.09(6)(f), we

held    that      the    language      "any       damages . . . to      [an    abutting

landowner's]       property"     encompassed         the    "diminution       in   market

value of [her] property" caused by a "deflection of travel with

consequent loss of existing prospective patronage."                            Voigt v.




                                              9
                                                                            No.   2018AP2383



Milwaukee Cnty., 158 Wis. 666, 668-70, 149 N.W. 392 (1914).8                               No

similar holding exists regarding "damages to the lands."                               And we

presume       that     when       the      legislature        enacted      both   §§ 32.18

and 32.09(6)(f),           it     did      so   with       "full   knowledge"     of     this

difference in our case law.                     See Strenke, 279 Wis. 2d 52, ¶28.

Thus,     when       the      legislature            simultaneously       enacted       those

provisions       but       used      the    phrase      "damages     to     property"      in

§ 32.09(6)(f)        and     not      § 32.18,       one     implication     is   that    the

legislature       chose         to    compensate        an     owner's     diminution      in

property value under the former but not the latter.

       ¶15    That inference is confirmed by the text of another

closely related provision, Wis. Stat. § 32.09(4).                             Because the

common law bars compensation for consequential injuries caused

by an exercise of police power, a statute abrogating that rule

must do so with "clear, unambiguous, and peremptory" language.

E.g., Strenke, 279 Wis. 2d 52, ¶29.                          And, as we have held for

over    175    years,       we       "strictly       construe[]"     those    statues      to




     8 We additionally recognize that the legislature did not
opt for "damages to the owner," yet another phrase this court
had held provides compensation for diminished property value.
See Stamnes v. Milwaukee & S.L. Ry. Co., 131 Wis. 85, 88, 109
N.W. 100 (1906), modified on reh'g on other grounds, 131
Wis. 85, 111 N.W. 62 (1907).

                                                10
                                                                     No.     2018AP2383



minimize     their     effect      on    the   common    law.9         See,        e.g.,

Augsburger, 359 Wis. 2d 385, ¶17; Schaefer v. City of Fond du

Lac, 99 Wis. 333, 341, 74 N.W. 810 (1898); Baxter v. Payne, 1

Pin. 501, 504 (Wis. Terr. 1845) (explaining that a law "being in

derogation     of    the   rules   of    the   common   law,   has    always       been

construed      strictly").         The    legislature    did     just       that    for

takings, using clear, unambiguous, and peremptory language in

§ 32.09(4) to expressly identify those provisions that change

the   common    law   rule   as    well   as   how   they   change         it:   "If   a

depreciation in value of property results from an exercise of

the police power, . . . no compensation may be paid for such

depreciation        except   as     expressly     allowed      in     [Wis.        Stat.

§ 32.09](5)(b) and (6) and [Wis. Stat. §] 32.19."                           (Emphasis

added.).     Predictably on that list, given our Voigt decision, is

§ 32.09(6)(f), which compensates "[d]amages to property."

      ¶16   Yet no similar provision exists for a diminution in

value in non-taking scenarios; nowhere does any statute identify

Wis. Stat. § 32.18 as abrogating the common law in that specific
manner.     The legislature knows how to use clear, unambiguous,


      9The dissent ignores this nearly two centuries' worth of
law and it cites no Wisconsin case to the contrary. The dissent
relies on one extrinsic source that is, ironically, consistent
with our holding here and contrary to the dissent's position.
See Antonin Scalia & Bryan A. Garner, Reading Law 318 (2012)
(arguing, consistent with our jurisprudence, that statutes
should "not be interpreted as changing the common law unless
they effect the change with clarity"); id. at 364-66 (arguing,
contrary to the dissent, that remedial statutes should not be
liberally construed because that approach "needlessly invites
judicial lawmaking" and is "impossible" to apply).

                                          11
                                                                                No.     2018AP2383



and peremptory language to change the common law rule regarding

a diminution in value——it did so in the closely related Wis.

Stat.     § 32.09(4)——but           it    chose       not       to   in       § 32.18.          See

Strenke, 279 Wis. 2d 52, ¶29; Piper v. Jones Dairy Farm, 2020

WI 28, ¶28, 390 Wis. 2d 762, 940 N.W.2d 701.                              Thus, we strictly

construe § 32.18 to abrogate the common law only with respect to

consequential "damages to the lands," while leaving intact the

common     law    rule      barring       compensation            for     a    diminution        in

property value.             See Nick, 13 Wis. 2d at 514-15; Strenke, 279

Wis. 2d 52, ¶29.

    ¶17     To        summarize          our        plain-meaning             analysis,         the

legislature      indicated         in    two    ways        that     Wis.      Stat.        § 32.18

excludes    from      its    specified         class       of   compensable           injuries    a

property's       diminution        in    value.             First,      instead        of     using

"damages to property," which we have said includes a property's

diminution in value, it used the narrower phrase "damages to the

lands."     Second, the legislature made no clear, unambiguous, and

peremptory statement that § 32.18 abrogates the common law with
respect to compensation for a property's diminution in value.

Therefore,       we    conclude         that    an        abutting      landowner        is    not

entitled to compensation for its diminution in property value

under § 32.18.

                                                B

    ¶18     Although         our    plain-meaning               interpretation          of     Wis.

Stat.     § 32.18      fully       resolves         our     interpretive         inquiry,        we

nevertheless note that legislative history confirms its plain
meaning.     See, e.g., Kalal, 271 Wis. 2d 633, ¶51 ("[L]egislative
                                               12
                                                                   No.    2018AP2383



history is sometimes consulted to confirm or verify a plain-

meaning      interpretation.");      Westmas    v.    Creekside      Tree    Serv.,

Inc., 2018 WI         12, ¶¶20, 49, 379 Wis. 2d 471, 907 N.W.2d 68.

Indeed, the history behind the enacted language in Wis. Stat.

§§ 32.09(4),        32.09(6)(f),    and     32.18     confirms     that     § 32.18

excludes from its ambit a property's diminution in value.                         This

statutory trio came about as part of a legislative proposal from

an executive study committee that studied the "whole problem of

land    acquisition."10       The    committee's      proposal     codified        the

common law rule that prohibited compensation for "a depreciation

in value of property result[ing] from an exercise of the police

power."       The    legislature    enacted    that    provision     verbatim       as

§ 32.09(4).         See § 1, ch. 639, Laws of 1960.           The proposal also

contained an exception to this general prohibition that would

allow, among other things, abutting landowners to recover for

"damage [of any kind] due to change of grade whether or not

accompanied by a taking of land."              (Emphasis added.)          Thus, as

proposed, a landowner in United America's situation could have
recovered its diminished property value.

       ¶19    The    legislature,    however,       altered   that       result     by

deviating from the proposal in three significant ways.                      See id.



       The proposal came from Governor Vernon Thomson's Study
       10

Committee on the Problems of Land Acquisition, a group tasked
with studying "the whole problem of land acquisition with
particular attention to condemnation procedure, and methods of
determining damages suffered by those called upon to surrender
their   property  for  the   public  good."    Wisconsin  Blue
Book 791 (1958).

                                       13
                                                                    No.    2018AP2383



First, instead of one provision that applied whether or not a

taking occurred, the legislature enacted Wis. Stat. § 32.18 to

address any change of grade unaccompanied by a taking of land

and   Wis.   Stat.    § 32.09(6)(f)11     for    grade    changes     involving    a

taking.      Second, instead of allowing compensation for "damages"

generally, the legislature identified two specific classes of

compensable injuries and split those distinct classes between

the new provisions:         "[d]amage to property" in § 32.09(6)(f) and

the narrower "damages to . . . lands" in § 32.18.                     See id.    The

legislature's       third   deviation    was    its   decision    to      "expressly

allow[]" compensation for a diminution in property value only

where there is a taking of land and only under the list of

provisions      set     forth   in      § 32.09(4).         These         deviations

demonstrate that both the absence of a provision similar to

§ 32.09(4)     expressly      identifying       § 32.18    as    abrogating      the

common law regarding compensation for a diminution in value and

the distinction between "[d]amages to property" and "damages to

the lands" were deliberate legislative choices.                  And each choice
confirms      our     plain-meaning      conclusion       that    a       property's




       Wisconsin Stat. § 32.09(6)(f) was originally enacted as
      11

Wis.   Stat.   § 32.09(5)(g)   (1959-60),  but aside   from  a
renumbering, the provision remains unchanged.

                                        14
                                                                    No.   2018AP2383



diminution in value falls outside the class of consequential

"damages to the lands" compensable under § 32.18.12

                                         C

       ¶20   United   America's       textual      argument   to    the   contrary

incorrectly      focuses   on   the    general     term   "any     damages"    while

ignoring the limiting phrase "to the lands."                        Although   "any

damages," without context, appears to express a general lack of

"distinction or limitation" on the type of compensable injuries,

the text of Wis. Stat. § 32.18 limits the class of compensable

injuries to "any damages to the lands" (emphasis added).                        See

Any,    Oxford   English    Dictionary       (3d    ed.   2016)    (defining    the

adjective "any" as referring "to a member of a particular group

or class without distinction or limitation" (emphasis added)).13

Thus, under § 32.18, United America may recover any and all

damages      occasioned    by    the    DOT's       change-of-grade       project,

provided that those damages are to United America's lands.                     And,


       Neither
       12         Jantz    v.   DOT,    63   Wis. 2d 404,    217
N.W.2d 266 (1974), nor 118th Street Kenosha, LLC v. DOT, 2014
WI 125, 359 Wis. 2d 30, 856 N.W.2d 486, alter this conclusion
because neither case interpreted or applied Wis. Stat. § 32.18.
In Jantz, we merely acknowledged that the plaintiff's claim for
damages caused by a non-taking change of grade belonged under
§ 32.18; we said nothing about whether such a claim would
actually succeed under that statute.    63 Wis. 2d at 411.    In
118th Street Kenosha, we speculated that a property's diminution
in value "perhaps may" be compensable under § 32.18, but nowhere
in that case did we actually interpret § 32.18 as definitively
allowing such compensation.    359 Wis. 2d 30, ¶48 n.16.    Thus
neither case controls here.

       "We rely on dictionary definitions when the legislature
       13

fails to provide a definition in the statute."          State v.
A.L., 2019 WI 20, ¶16, 385 Wis. 2d 612, 923 N.W.2d 827.

                                        15
                                                                         No.       2018AP2383



as discussed above, "damages to the lands" does not include

diminished property value.                   In other words, the presence of

"any" does not allow us to read out of the statute the explicit

limitation the legislature put into it.                     See State v. A.L., 2019

WI    20,    ¶20,    385    Wis. 2d 612,          923    N.W.2d 827.         For    similar

reasons,      we     reject         United    America's         arguments       regarding

"occasioned,"        "damages,"       and    the    statute's        supposed      remedial

nature.       None of these arguments help us interpret the narrow

issue of whether a diminution in property value falls within the

class of "damages to the lands."14

                                              D

       ¶21    Given the plain meaning of Wis. Stat. § 32.18, its

application         to     United     America's         claim   is    straightforward.

United America seeks compensation only under § 32.18 and only

for    the    diminution       in     its    property       value.       A     property's

diminution in value, however, is not compensable under § 32.18.

Therefore, United America's claim fails.




       We also reject United America's "flow of traffic" and
       14

"indirect access" arguments.      United America's attempt to
reframe its injury as a lost right to the flow of Highway 51's
traffic fails because there is no such right. See Schneider v.
Div. of Highways, 51 Wis. 2d 458, 463, 187 N.W.2d 172 (1971)
("[T]here is no property right to the flow of traffic [along a
highway]."). United America also has no "indirect access" claim
because its predecessor received compensation for the property's
direct access rights to Highway 51.    Cf. id. (explaining that
when a property's direct access to a highway is extinguished,
reasonable indirect access must be provided unless the owner
receives just compensation).

                                             16
                                                             No.     2018AP2383



                             III.   CONCLUSION

    ¶22     We conclude that the plain meaning of "damages to the

lands" in Wis. Stat. § 32.18 does not encompass United America's

diminution in property value.        Accordingly, we affirm the court

of appeals' decision.

    By    the   Court.—The   decision    of   the   court   of     appeals   is

affirmed.




                                    17
                                                           No.   2018AP2383.rgb


    ¶23    REBECCA     GRASSL     BRADLEY,     J.    (dissenting).        "The

fundamental maxims of a free government seem to require; that

the rights of personal liberty and private property, should be

held sacred."        Wilkinson v. Leland, 27 U.S. 627, 634 (1829)

(Story, J.) (emphasis added).          Ignoring the plain text of Wis.

Stat. § 32.18, the majority delivers a troubling blow to the

statutory rights of Wisconsin's property owners.                 According to

the majority, if the Department of Transportation (DOT) causes a

change of grade on the state's highways, abutting landowners are

left without any recourse or compensation when DOT's actions

eviscerate    the    value   of     their    property.     The     majority's

interpretation misreads § 32.18 and erases the statutory rights

of landowners in the process.              Properly interpreted, when DOT

causes a change of grade that diminishes a landowner's property

value on abutting land, § 32.18 allows landowners to collect

compensatory damages.        Accordingly, United America was entitled

to the circuit court's full award of damages.               I respectfully

dissent.
                                       I

    ¶24    In 2004, Raj Bhandari, through his limited-liability

company United America, entered into a land contract for the

purchase of real estate abutting the intersection of Highway 51

and Northstar Road in Lincoln County.               For a number of years,

United America operated a gas station and convenience store on

the property where the at-grade intersection allowed for direct

vehicle access to and from Highway 51 and Northstar Road.                  The
at-grade     roads    facilitated     convenient      entrance    to   United

                                       1
                                                                      No.    2018AP2383.rgb


America's business.           In 2006, before deciding whether to fully

pay off the land contract and remain on the property, Bhandari

contacted a representative at DOT to ask whether it had any

plans to change the intersection.                    The representative responded

that a change in the intersection would not happen in Bhandari's

lifetime or in the representative's lifetime.1

      ¶25     Despite      DOT's    assurances         to   Bhandari,       in    2013    DOT

began a highway improvement project, which ultimately changed

the   grade    at    the    Highway    51/Northstar          Road    intersection         and

converted     Northstar      Road     to   a       bridge   over    Highway       51.     DOT

refused to provide for on- and off-ramps that would preserve

convenient      access       to     United          America's       business       at     the

intersection, despite Bhandari imploring DOT to do so.                                   As a

result, individuals attempting to access United America's gas

station and convenience store from Highway 51 were forced to

take a circuitous route and drive miles out of the way to reach

United America's property.             United America's business suffered a

dramatic      loss   of     revenue,       and       the    value    of     its    property
plummeted.

      ¶26     Pursuant to Wis. Stat. § 32.18, United America timely

filed a claim with DOT requesting to be compensated for its




      1Both before and after Bhandari purchased the property, DOT
wrote letters to Lincoln County commissioners and a Town of
Merrill chairman stating that it had plans to change the
intersection. However, the circuit court concluded that "it was
not convinced that any type of due diligence search by Mr.
Bhandari regarding the subject intersection would have revealed
[these prior letters]."

                                               2
                                                               No.    2018AP2383.rgb


damages.      Absent a taking of land,2 § 32.18 requires DOT to pay

abutting landowners "for any damages" to their lands resulting

from a DOT change-of-grade project.             DOT denied United America's

claim, and United America later filed suit in the Lincoln County

Circuit Court.        After a bench trial, the circuit court ruled in

favor   of    United    America.      The    circuit   court    concluded      that

§ 32.18 allows United America to recover for the diminution in

its property value resulting from DOT's change of grade at the

Highway      51/Northstar      Road   intersection.      The     circuit     court

determined:

    [T]he subject lands were damaged as a result of the
    change of grade to the highway abutting the property,
    and not by the DOT's use of police power to control
    the flow of traffic along its right of way. . . . The
    decisions of the DOT to change the grade of the
    highway abutting the Plaintiff's property, and not
    include exit and entrance ramps resulted in damages to
    the Plaintiff's property, through a diminution in the
    value of the Plaintiff's property due to a loss of
    convenient access to the flow of traffic from US
    Highway 51.    These were clearly foreseeable damages
    when the DOT made its decisions regarding the highway
    improvement project.
The circuit court found that United America suffered $528,500 in

damages    due   to    DOT's   change-of-grade    project.           Specifically,

United America's "before-value" was $600,000, but its "after-

value" following DOT's change-of-grade project sank to $71,500.

The circuit court arrived at this determination with the benefit

of a "substantial amount of . . . financial information provided




    2   The parties agree there was no taking of land in this
case.

                                         3
                                                                      No.   2018AP2383.rgb


to   the     Court    through        appraisals,"      finding    United       America's

appraiser to be the "most credible."

       ¶27    DOT appealed the decision and the court of appeals

reversed, concluding that Wis. Stat. § 32.18 allows landowners

to recover only "structural damages" to their land resulting

from    a    change-of-grade         project.        According    to    the    court   of

appeals, because United America's loss in property value from

DOT's       change    of     grade      did    not    qualify    as    "physical"      or

"structural" loss, the circuit court's award must be vacated.

Without      endorsing       its     reasoning,       the   majority        nevertheless

affirms      the     court    of     appeals       decision,    concluding      that   "a

property's         diminution      in    value      falls   outside     the    scope   of

'damages to lands.'"            Majority op., ¶10.          The majority errs.

                                              II

       ¶28    In relevant part, Wis. Stat. § 32.18 reads:

       Where   a  street   or   highway  improvement  project
       undertaken       by       the       department      of
       transportation . . . causes a change of the grade of
       [a] street or highway in cases where such grade was
       not previously fixed by city, village or town
       ordinance, but does not require a taking of any
       abutting lands, the owner of such lands at the date of
       such change of grade may file with the department of
       transportation . . . a claim for any damages to said
       lands occasioned by such change of grade. . . . [If
       DOT denies the claim], such owner may within 90 days
       following such denial commence an action against
       [DOT] . . . to recover any damages to the lands shown
       to have resulted from such change of grade.
(Emphasis added.)            The majority reads the text of this statute

in an insupportably strained and narrow manner.                             According to

the majority, United America's diminution in property value does
not qualify as "damages to the lands" under § 32.18; therefore,

                                               4
                                                                 No.   2018AP2383.rgb


United America cannot recover any losses occasioned by DOT's

change-of-grade project.          See majority op., ¶1.          Contrary to the

majority's holding, § 32.18 allows landowners to recover "any

damages     to    the   lands"   resulting     from    a   DOT   change-of-grade

project,     and     nothing     in    the    statutory     text       restricts    a

landowner's recovery to "structural" or "physical" losses as the

court of appeals concluded, nor does the text foreclose the

recovery of damages for diminution in property value.                       § 32.18

(emphasis        added).     Accordingly,      the    circuit    court     properly

awarded damages to United America for DOT's change of grade at

the Highway 51/Northstar Road intersection.3

      ¶29    Resolution of this case rests upon the interpretation

of two key statutory phrases:                (1) "any damages," and (2) "to

the   lands."           "[S]tatutory    interpretation       begins       with     the

language of the statute.               If the meaning of the statute is

plain, we ordinarily stop the inquiry."                State ex rel. Kalal v.


      3For purposes of this case, there are two operative phrases
in Wis. Stat. § 32.18:    the phrase "any damages to said lands
occasioned by such change of grade," and the phrase "any damages
to the lands shown to have resulted from such change of grade."
Under § 32.18, the former phrase pertains to a landowner's
statutory right to file a claim for damages with DOT after a
change of grade, whereas the latter phrase pertains to a
landowner's right to "commence an action" in circuit court when
DOT denies a claim. Both phrases similarly employ the operative
language "any damages to lands."       Given that neither party
disputes that DOT's change-of-grade project caused United
America's diminution in property value, there is no reason to
differentiate between the phrases "occasioned by" and "resulted
from."    Both phrases clearly contemplate a causal connection
between the landowner's damages and DOT's change-of-grade
project——which is present in this case.      My analysis focuses
upon the phrase "any damages to the lands," the meaning of which
constitutes the crux of the statutory question before the court.

                                         5
                                                                       No.    2018AP2383.rgb


Circuit Court for Dane Cnty., 2004 WI 58, ¶45, 271 Wis. 2d 633,

681 N.W.2d 110.           Under its most reasonable interpretation, the

phrase      "any    damages"      means     precisely         what   it      says:        "any

damages,"     without       exception.           Wis.    Stat.       § 32.18       (emphasis

added).      "Damages" means any "[m]oney claimed by, or ordered to

be   paid    to,    a    person      as   compensation        for    loss     or     injury."

Damages, Black's Law Dictionary 488 (11th ed. 2019) (emphasis

added); see Kalal, 271 Wis. 2d 633, ¶53 (instructing courts to

turn to dictionary definitions to ascertain the plain meaning of

a statute).

       ¶30    As a general matter, "loss" is commonly understood as

"the disappearance or diminution of value."                          Loss, Black's Law

Dictionary 1132 (11th ed. 2019) (emphasis added).                                  "Damages"

broadly includes compensation for a "loss," which includes the

"diminution of value" of an individual's property, both real and

personal.      The purpose of compensating an individual for loss is

to "make whole the damage or injury suffered by the injured

party."       See       White   v.    Benkowski,        37    Wis. 2d 285,         290,    155
N.W.2d 74 (1967).          As this court explained decades ago regarding

land     rights,        "the    measure      of    damages . . . will                be    the

difference between the present value of the land and its value

as affected by the execution of the proposed projects"——in this

case, DOT's change-of-grade project.                         State v. Adelmeyer, 221

Wis. 246, 262-63, 265 N.W. 838 (1936).

       ¶31    While the statutory meaning of "damages" is broad, it

is not unlimited.          "Any" damages must be "to the lands" in order
to be recoverable under Wis. Stat. § 32.18.                            The meaning of

                                             6
                                                                          No.    2018AP2383.rgb


"any"   refers     to    "any    one    of    the       sort      named."        Any,    Oxford

English Dictionary 94 (6th ed. 2007).                         Under the plain meaning

of the statutory language, any and all types of damages to the

lands are recoverable.           Had the legislature wanted to limit the

meaning    of   "damages"       solely       to    "structural          damages,"       as   the

court   of   appeals      decided,       or       to    exclude        diminution-in-value

damages as the majority holds, it certainly could have.                                      See

Milwaukee Journal Sentinel v. City of Milwaukee, 2012 WI 65,

¶36, 341 Wis. 2d 607, 815 N.W.2d 367.                        But it did not; instead,

it expressly stated that "any damages" are recoverable——nothing

less.

    ¶32      The majority improperly reads an exception into the

text in order to narrow the meaning of "any damages."                                Doing so

violates     the    general-terms        canon          of    statutory         construction,

under   which      "[g]eneral     terms       are      to    be    given    their       general

meaning."       Antonin Scalia & Bryan A. Garner, Reading Law:                               The

Interpretation of Legal Texts                 101 (2012);              Benson v. City of

Madison, 2017 WI 65, ¶25, 376 Wis. 2d 35, 897 N.W.2d 16.                                  Under
this canon, "general words (like all words, general or not) are

to be accorded their full and fair scope.                              They are not to be

arbitrarily limited."            Scalia & Garner, supra, at 101.                         "[T]he

presumed point of using general words is to produce general

coverage——not       to   leave    room       for       courts     to    recognize       ad   hoc

exceptions."       Id.    Unlike the court of appeals, the majority in

this case deems it unnecessary to decide "the full scope of

'damages to the lands.'"               Majority op., ¶10.                Nevertheless, it
arbitrarily      construes      "any    damages"         to     exclude     "a     property's

                                              7
                                                                       No.   2018AP2383.rgb


diminution in value."          Id.      There is no textual basis to support

this exclusion.

    ¶33     The    error    of    the     majority's         circumscription        of   the

statutory    text   is     illustrated           by   another    case     in    which    the

federal courts interpreted a similarly broadly-worded statute

"allowing    the    government       to      seize      'any    property,        including

money,' that had been used for an illegal gambling business."

Scalia & Garner, supra, at 103 (citing United States v. South

Half of Lot 7 & Lot 8, Block 14, Kountze's 3rd Addition to the

City of Omaha, 910 F.2d 488 (8th Cir. 1990)).                      In that case, the

government    initiated        forfeiture         actions       against      real   estate

allegedly used for an illegal gambling business.                               South Half,

910 F.2d at 489.           The trial court construed "any property" to

exclude real property but the appellate court disagreed, holding

that "any property" means "any property."                       Id.     Similar to the

majority in this case, the dissent in South Half "would have

held that the clear language meant something other than what it

said, based in part on legislative history[.]"                         Scalia & Garner,
supra, at 103.

    ¶34     While    the    scope       of   "any     damages"     recoverable       under

Wis. Stat. § 32.18 is textually unlimited, claimed damages must

correspond    "to   the     lands"       affected       by     DOT's    change-of-grade

project.     "Land" has a specific meaning under the Wisconsin

Statutes.    Although it is not defined in Chapter 32, under Wis.

Stat.   § 990.01(18),            "land"      means       "lands,        tenements        and

hereditaments      and   all     rights      thereto     and     interests       therein."
(emphasis added).        Contrary to the court of appeals' conclusion

                                             8
                                                                         No.    2018AP2383.rgb


in this case, "lands" means more than just the physical, terra

firma of the land; it includes the "rights thereto and interests

therein" as well.            See Tenements, Black's Law Dictionary 1771

(19th.      ed.     2019)     ("an     estate            or     holding        of     land");

Hereditaments, Black's Law Dictionary 872 (19th ed. 2019) ("real

property"); Land, Black's Law Dictionary 1048 (19th ed. 2019)

("an estate or interest in real property.").                             And contrary to

the majority's holding, nothing in § 32.18 excludes diminution

in value——an interest in the lands——from recoverable damages.

Accordingly, the relevant question for this court is not simply

whether     DOT's     change-of-grade            project        caused     harm       to   the

physical structure of United America's land itself, but whether

the project caused "any damage" to the lands, including "rights

thereto and interests therein."

      ¶35    The    majority       brushes       off     Wis.    Stat.     § 990.01(18)'s

definition of "land" in a footnote.                      Rather than analyzing it,

the majority dismisses the statutory command to construe "lands"

as    the   legislature       defined        it     as        somehow    "circular"        and
"inconsistent with the otherwise manifest statutory meaning."

Majority     op.,    ¶12     n.7    (internal          quotations       omitted).           The

majority neglects to explain how the definition of "land" in

§ 990.01(18)        contravenes       "the        otherwise        manifest          statutory

meaning."     The majority's rejection of the statutory definition

of "land" as "circular" because it includes "lands" also spurns

the legislative directive that "[i]n construing Wisconsin laws

the   following      rules    shall    be    observed . . . :                  The    singular
includes the plural and the plural includes the singular."                                 Wis.

                                             9
                                                                         No.    2018AP2383.rgb


Stat. § 990.001(1).             Regardless, the majority altogether ignores

the operative language of the definition of "land" pertinent to

this case:        "land" (which includes "lands") encompasses "rights

thereto and interests therein" and the value of the land is

indisputably       one     of    the     "interests          therein"        rendering    its

diminution a damage recoverable under Wis. Stat. § 32.18.

       ¶36   In     both        instances,        the       majority         violates     the

interpretive-direction canon, under which "[d]efinition sections

and     interpretation      clauses       are      to       be    carefully       followed."

Scalia & Garner, supra, at 225; see Wisconsin Citizens Concerned

for Cranes & Doves v. DNR, 2004 WI 40, ¶6, 270 Wis. 2d 318, 677

N.W.2d 612 (modified by statute on other grounds) ("Words that

are defined in the statute are given the definition that the

legislature has provided.").                "It is very rare that a defined

meaning can be replaced with another permissible meaning of the

word on the basis of other textual indications; the definition

is    virtually     conclusive."          Scalia        &   Garner,      supra,     at    228.

While     the     legislature's           definition             of    "lands"      may    be
inconvenient for the majority's analysis, that does not give the

majority license to ignore it.

       ¶37   Applying      the     statutory       definition           of     "lands,"   the

dramatic     loss     in    the     value     of    United            America's     property

constitutes         "damage"        to      the         "lands"——specifically,             an

"interest[] therein."             Wisconsin Stat. § 32.18 requires DOT to

pay a landowner for "any damages" to "lands" as a result of a

DOT change-of-grade project, and diminution in land value falls
well within the meaning of "damages."                            See Jantz v. DOT, 63

                                            10
                                                                               No.      2018AP2383.rgb


Wis. 2d 404,        411,      217    N.W.2d 266             (1974)      (noting         that,       under

§ 32.18, compensable damages could include "loss of view, loss

of direct access, loss of income, and change of grade").                                        As the

circuit     court    determined,              United        America's        property         had    been

valued at $600,000 prior to DOT's change-of-grade project, but

plummeted     to     a       value       of    $71,500        upon       project         completion,

resulting in a loss in value of $528,500.                               Under the plain text

of § 32.18, United America may recover the full value of the

circuit court's award.

      ¶38    Rather than applying the plain language of Wis. Stat.

§ 32.18,     the     majority            adopts        an    interpretation              crafted      by

comparisons     to       a    "closely         related        provision"           in    Wis.       Stat.

§ 32.09(6)(f),           which       allows          compensation            for        "damages      to

property"     due    to       a   change       of      grade       resulting        in    a    partial

taking.      According to the majority, because the legislature used

the phrase "damages to property" in § 32.09(6)(f) instead of

"damages to lands" as found in § 32.18, the legislature must

have afforded diminution-in-value damages only under the former.
See majority op., ¶14.                   The majority offers scant support for

this conclusion, beyond its mere declaration that it is so.

Section      32.09(6)(f)            concerns           "all        matters         involving         the

determination         of          just        compensation              in     eminent           domain

proceedings"——that            is,    when       there         is    a    taking.              (Emphasis

added).      Matter of Condemnation by Redevelopment Auth. of City

of   Green    Bay,       120      Wis. 2d 402,              409,    355      N.W.2d 240          (1984)

(describing        eminent        domain        as     a     process         where       an    owner's
property "is taken against his or her will").                                           By contrast,

                                                  11
                                                                       No.   2018AP2383.rgb


§ 32.18 compensates landowners for damages when there is not a

taking.        See § 32.18 (stating that it applies only when DOT

"does not require a taking of any abutting lands").                           As we have

plainly       established,         "Section        32.18 . . . merely         provides       a

cause of action for damages; it does not bring the proceedings

into    the    area     of    eminent       domain.          The    concept     of       'just

compensation' . . . applies to condemnation proceedings, and has

no application to a statutory action for damages for change of

grade commenced pursuant to the provisions of [section] 32.18."

Klingseisen v. Wisconsin State Highway Comm'n, 22 Wis. 2d 364,

368,    126     N.W.2d 40         (1964).          Accordingly,     § 32.09        and     its

reference to "damages to property" in the context of a taking

cannot inform the meaning of "damages to the lands" occasioned

by government action other than a taking.

       ¶39    The majority makes the same mistake in relying upon

Wis.   Stat.     § 32.09(4).           That        statute    states     that      "[i]f    a

depreciation in value of property results from an exercise of

the police power, even though in conjunction with taking by
eminent       domain,    no        compensation        may     be    paid       for       such

depreciation except as expressly allowed in subs. (5)(b) and (6)

and s. 32.19."        § 32.09(4).           Just like § 32.09(6)(f), § 32.09(4)

applies only "[i]n all matters involving the determination of

just   compensation          in   eminent     domain     proceedings"        and     has    no

application whatsoever to a statute creating a right of action

where no land is taken.               § 32.09 (emphasis added).                 Because §

32.09 provides the rules governing the determination of just
compensation in eminent domain proceedings only, it simply has

                                              12
                                                                        No.    2018AP2383.rgb


no bearing on the interpretation of Wis. Stat. § 32.18, which

governs claims for damages caused by changes of grade where no

land    is    taken.         See    Klingseisen,       22    Wis. 2d at         368.        The

majority's      resort       to     takings    statutes       as    a     mechanism         for

interpreting § 32.18 fails to buttress its analysis and only

compounds the majority's error.

       ¶40    The majority's statutory analysis takes a circuitous

path,    meandering      into       eminent        domain   statutes      that      have     no

application in the absence of a taking, in order to interpret

"any damages to lands" to mean something other than what it

plainly says.           This methodology violates the ordinary-meaning

canon    of     statutory          interpretation,          "the    most        fundamental

semantic rule of interpretation."                      Scalia & Garner, supra, at

69.     "Words are to be understood in their ordinary, everyday

meanings——unless         the       context     indicates       that       they      bear     a

technical sense."            Id.; see Wisconsin Ass'n of State Prosecutors

v.    WERC,    2018     WI    17,    ¶52,     380     Wis. 2d 1,        907     N.W.2d 425.

Statutes, like "all other legal instruments" are "of a practical
nature, founded on the common business of human life, adapted to

common wants, designed for common use, and fitted for common

understandings."         Scalia & Garner, supra, at 69 (quoting Joseph

Story, Commentaries on the Constitution of the United States

157-58       (1833)).         Judges    "should        not    make"       interpretation

"gratuitously      roundabout         and    complex."        Id.   at        70.      To   the

detriment of property owners, the majority adopts a complicated

and roundabout analysis that suffocates the ordinary meaning of
the statutory words.              Much of the majority's analysis altogether

                                              13
                                                                  No.   2018AP2383.rgb


avoids the plain language of Wis. Stat. § 32.18, which says "any

damages    to    the   lands,"       plainly       encompassing    diminution      in

property value as an interest in "the lands" as statutorily

defined.

    ¶41     This conclusion fully squares with our prior cases.

In Jantz, a property owner brought suit when the state highway

department took .38 acres of land to widen Highway 41-45 in

Washington County and changed the grade of Maple Road in order

to build an overpass across Highway 41-45.                 Jantz, 63 Wis. 2d at

407-08.    Jantz owned a bar and grill abutting Highway 41-45 and

Maple Road, and the value of her property suffered as a result

of DOT's project.           Importantly, Jantz did not bring suit under

Wis. Stat. § 32.18 but instead under Wis. Stat. § 32.09(6).                        See

id. at 409-11.         This court held that Jantz could not recover

under   § 32.09(6)     in    the     absence   of    a   "constructive       taking";

therefore, Jantz could not collect damages related to "loss of

view,     loss   of    income,        and    circuity      of     access     due    to

the . . . change       of    grade    of    Maple    Road."       Id.   at    411-12.
Notably,    however,    the    Jantz       court    identified    § 32.18     as   the

proper basis for Jantz's claim for these damages.                       In relevant

part, the court explained:

    [Section] 32.18 applies as to any claim for damages
    due to change of grade of Maple Road. . . . Claims of
    compensable damages due to loss of view, loss of
    direct access, loss of income and change of grade were
    based on the before-taking and after-taking test under
    sec. 32.09(6). That test does not apply because sec.
    32.09(6) does not apply. . . . If appellant qualified
    as an owner of abutting property to the relocated
    Maple Road, any claim for damages caused by the change
    of grade of Maple Road would lie under the provisions
    of sec. 32.18.
                              14
                                                                   No.    2018AP2383.rgb


Id.   at    411   (emphasis    added)      (citations       omitted).          In   other

words, Jantz's claim should have been brought under § 32.18,

which serves as the basis for "any claims for damages due to

change of grade," including Jantz's claim for economic damages

arising from the loss of direct access to her property.                               Id.

(emphasis added).

      ¶42     This    court   reiterated        this    conclusion       less    than   a

decade ago.          In 118th Street Kenosha, we explained that the

Jantz court "excluded evidence that the circuity of access or

change in grade reduced the value of Jantz's property" only

because "the relocation of Maple Road was separate from the

partial      taking   of    land"     pursuant     to    Wis.    Stat.     § 32.09(6).

118th Street Kenosha, LLC v. DOT, 2014 WI 125, ¶¶47-48, 359

Wis. 2d 30, 856 N.W.2d 486.              Although § 32.09(6) did not allow

the recovery of damages for diminution in value, "Jantz perhaps

may   have    been    entitled      to   recover       damages   under     Wis.     Stat.

§ 32.18 for harm to her property caused by Maple Road's change

in grade."        Id., ¶48 n.16.         The majority in this case disavows
these prior cases, which recognized a cognizable claim under §

32.18 for the diminution in property value due to a change of

grade resulting from a DOT project.

      ¶43     Strangely, the majority insists that "nowhere does any

statute identify Wis. Stat. § 32.18 as abrogating the common

law" prohibition on "compensation for consequential injuries [a

property's diminution in value] caused by an exercise of the

police      power."        Majority      op.,    ¶¶15-16.        As      the    majority
seemingly recognizes earlier in its opinion, § 32.18 does so

                                           15
                                                                             No.    2018AP2383.rgb


itself.      Betraying the internal contradictions of its analysis,

the majority notes that while "[u]nder common law, a landowner

cannot       recover        for         consequential          injuries,           including       a

diminution      in     property         value     resulting         from    the     exercise      of

state police power" the legislature has in fact abrogated this

common law rule——in § 32.18:                          "The legislature, however, has

enacted limited and specific exceptions to that rule, including

Wis. Stat. § 32.18."                Majority op., ¶11 (emphasis added).                          The

statutory       text,           using     "clear,       unambiguous          and     peremptory

language" as the majority demands, allows a property owner to

"recover any damages to the lands shown to have resulted from

such    change       of    grade."         Majority         op.,     ¶15.      "Any      damages"

clearly      and     unambiguously             encompasses         diminution       in   property

value.       The majority absurdly believes the statute must say

"this    statute          abrogates       the     common      law,"      majority        op.,    ¶16

("nowhere      does        any    statute        identify      Wis.        Stat.    § 32.18       as

abrogating the common law"), but statutory changes to prior law

"need    not    be     express"——they            need       only    be    clear.         Scalia    &
Garner,      supra,        at    318.          With    no    explanation,          the   majority

confidently          declares           that     Wis.       Stat.        § 32.09(4)        clearly

abrogates       the        common       law      but    § 32.18          somehow     fails       the

majority's amorphous test of clarity.                               This is classic ipse

dixit.

       ¶44     In    the        past,    this     court       characterized         Wis.     Stat.

§ 32.18 as a remedial statute "that must be liberally construed

to   advance        the    remedy        that    the    legislature          intended       to    be
afforded."          Stuart v. Weisflog's Showroom Gallery, Inc., 2008 WI

                                                  16
                                                                           No.    2018AP2383.rgb


22, ¶21, 308 Wis. 2d 103, 746 N.W.2d 762; Hughes v. Chrysler

Motors Corp., 197 Wis. 2d 973, 979, 542 N.W.2d 148 (1996).                                      The

statute need not be construed "liberally" in order to discern

its   meaning;     applying      the       fair      reading     approach         outlined      in

Kalal, the court need only determine "how a reasonable reader,

fully competent in the language, would have understood the text

at the time it was issued."                      Scalia & Garner, supra, at 33.

Instead,    the    majority      opts       to       "strictly       construe         §   32.18,"

majority op., ¶16, embracing "a relic of the courts' historical

hostility to the emergence of statutory law" which displaced

judge-made       law.      Scalia      &    Garner,         supra,    at    318.           It   is,

however,     a    "false     notion         that       words     should          be       strictly

construed."       Id. at 355.          "If by strict one simply meant that

the interpreter holds tight to the fair meaning of the law, then

the   doctrine     would    be   sound."              Id.     Applying       a     discredited

doctrine, the majority eschews the fair meaning of "any damages"

in favor of "a narrow, crabbed reading" of the words.                                     Id.    In

doing so, the majority "strangle[s] [its] meaning."                                Id. (citing
Utah Junk Co. v. Porter, 328 U.S. 39, 44 (1946)).

      ¶45    Applying the plain meaning of the statutory language,

"any damages to the lands" means precisely what it says, but the

majority's       interpretation            of        Wis.    Stat.      § 32.18            wrongly

circumvents what the legislature wrote.                          "Property rights are

necessary to preserve freedom, for property ownership empowers

persons to shape and to plan their own destiny in a world where

governments are always eager to do so for them."                                 Adams Outdoor
Advert. Ltd. P'ship v. City of Madison, 2018 WI 70, ¶47, 382

                                                17
                                                        No.   2018AP2383.rgb


Wis. 2d 377,   914    N.W.2d 660   (Rebecca    Grassl     Bradley,       J.,

dissenting) (quoting Murr v. Wisconsin, 137 S. Ct. 1933, 1943

(2017)).    Section   32.18   protects   private   property     rights   by

compensating landowners when DOT causes their property values to

plummet.   Because the majority's contrary interpretation impairs

these rights in contravention of the plain meaning of § 32.18, I

respectfully dissent.




                                   18
    No.   2018AP2383.rgb




1